           Case 2:18-cv-02079-GMN-EJY Document 13 Filed 02/17/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     PENN ENGINEERING AND                              )
 4   MANUFACTURING CORP.,                              )
                                                       )        Case No.: 2:18-cv-02079-GMN-EJY
 5
                           Plaintiff,                  )
 6          vs.                                        )                      ORDER
                                                       )
 7   DONGGUAN ZHENGMAO PRECISION                       )
     HARDWARE FACTORY,                                 )
 8                                                     )
 9                         Defendant.                  )
                                                       )
10
11          Pending before the Court is the Report and Recommendation of United States
12   Magistrate Judge Elayna J. Youchah, (ECF No. 12), which recommends denying without
13   prejudice Plaintiff Penn Engineering and Manufacturing Corporation’s (“Plaintiff’s”) Motion
14   for Default Judgment and Permanent Injunction, (ECF No. 11).
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
21   not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
           Case 2:18-cv-02079-GMN-EJY Document 13 Filed 02/17/21 Page 2 of 2




 1          Here, no objections were filed, and the deadline to do so, January 22, 2021, has passed.
 2   (See Report and Recommendation, ECF No. 12).
 3          Accordingly,
 4          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 12), is
 5   ACCEPTED AND ADOPTED in full.
 6          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Default Judgment and
 7   Permanent Injunction, (ECF No. 11), is DENIED without prejudice.
 8          IT IS FURTHER ORDERED that Plaintiff be given one additional thirty (30) day
 9   opportunity to serve Defendant Dongguan Zhengmao Precision Hardware Factory
10   (“Defendant”) in accordance with Federal Rule of Civil Procedure 4(f) and (h)(2).
11          IT IS FURTHER ORDERED that Plaintiff be given leave to refile its Motion for
12   Default Judgment and Permanent Injunction once it demonstrates to the Court that service of
13   process upon Defendant was properly attempted or, if achieved, no responsive pleading was
14   timely filed.
15                      16 day of February, 2021.
            DATED this _____
16
17
18                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
19                                                UNITED STATES DISTRICT COURT
20
21
22
23
24
25


                                                Page 2 of 2
